DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Amendment
	The amendments presented on the Request for Continuous Examination filed 03/16/2022 has been entered. Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. § 103 previously set forth in the Final Office Action mailed 11/16/2021. Therefore, said rejections are hereby withdrawn.
Claim Status
	Claims 1 – 7, 9 – 17, 19 and 24 remain pending
	Claims 1, 3, 7, 9 and 14 are amended 
	Claims 8, 18 and 20 – 23 are cancelled
	Claim 24 is new
	In view of the amendment filed on 03/16/2022, the following new grounds of
rejections are necessitated. See the response to arguments section for a discussion of
Applicant’s arguments.
 Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US Publication 2011/0039049 A1), in view of OH YOUNG CHAN (with machine English translation of KR-20170008063-A; Chan).
Regarding claim 1. Chow discloses a method for forming a skin-foam architecture for a seating – Chow’s [0001]; “molded foam articles including a skin and a formed core, such as seat,” the method comprising: 
loading a backing cover (“a rigid insert,” 130) into a first portion of a tool – Chow’s [0041] discloses “an upper mold 310 (first portion of the tool), a lower mold 320 and a mold core 330”; (see Fig. 15, wherein the rigid insert 130 is loaded onto upper mold 310, and Chow’s [0044]), wherein 
applying and curing the skin includes; applying and curing a first layer (of skin 120) on the second portion (320), the first layer having a first thickness – Chow’s [0043]; “to form the skin, liquid polyurethane is introduced into the molding cavity of the lower mold, the molds are then close, causing the liquid to fill the gap between the molds, forming  a soft skin upon curing the compressed foaming material,”  
the skin including a first layer (first skin, 120) (see Chow’s [0042]); 
mating the first and second portions of the tool and causing a placement of foam between the mated first and second portions of the tool – Chow’s [0044] discloses “After the insert has been attached to the upper mold, and the upper and lower molds closed (mating), core-forming foaming agent is delivered into the molding cavity and then cured to form a resilient foamed core with an open cell structure.”

Chow is silent to subsequent to applying and curing the first layer, applying a second layer on the first layer, the second layer having a second thickness; wherein the second thickness is greater than the first thickness; laminating a mesh under the skin; causing a placement of a foam layer under the mesh and the skin.
	In the analogous field of endeavor of multilayer composite material for an automobile interior substrate and a method of manufacturing the same (p. 2, ¶1), Chan discloses a method of forming a skin-foam architecture capable of being used for automobiles seating (Abstract), note that Chan skin layer is comprised by two layers (see FIG. 4 and p. 3, ¶11). 
Chan’s method  discloses that subsequent to applying and curing the first layer (“polyurethane skin layer,” 30; e.g. see FIG. 2; Chan at p. 4, ¶1 discloses, after coating layer 30 follows drying and curing the same), the subsequent step is applying a second layer (“polyurethane foam layer, 50”) on the first layer(30) – Chan at p. 4, ¶2 discloses, “Followed by foaming the stirred polyurethane foam liquid in the foaming step, drying and curing the polyurethane foamed liquid to form the polyurethane foam layer 50,” (see also Chan at p. 5,  ¶1).
Chan discloses the second layer (50) having a second thickness – Chan at p. 3, ¶2 discloses, “the foamed layer (which is 2nd layer 50) has a foaming thickness of 0.1 mm to 0.7 mm,” wherein the second thickness is greater than the first thickness – Chan at p. 5, ¶3 discloses that the first layer 30 can have a low film thickness of 0.05 mm to 0.15 mm when formed. 
Chan at p. 4, ¶5 discloses laminating a mesh (“double lacquer mesh structure”) under the skin (e.g., see p. 3, ¶3). Chan’s method further comprises causing a placement of a foam layer under the mesh and the skin. (see Chan at p. 4, ¶6, “forming a cushion layer 100 by laminating a raw cloth 10 of double lacquer mesh structure corresponding to a cushioning material on the back surface of the polyurethane skin layer 200 by lamination.”)
Furthermore, Chan discloses an advantage of his method at p. 3, ¶5, “since the double lacquer mesh, which is a cushion layer, can be laminated in a continuous process after the skin layer is formed, the present invention does not require a separate process for improving the elasticity, thereby shortening the process for producing the product And manufacturing cost can be reduced.”
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Chow’s method so that subsequent to applying and curing the first layer applying a second layer on the first layer, the second layer having a second thickness, wherein the second thickness is greater than the first thickness, laminating a mesh under the skin and causing a placement of a foam layer under the mesh and the skin, as taught by Chan.
One of ordinary skill would have been motivated to modify Chow’s method in view of the method of Chan, since Chan teaches that since the double lacquer mesh, can be laminated in a continuous process after the skin layer is formed, hence not requiring a separate process for improving the elasticity, thereby shortening the process for producing the product, reducing manufacturing cost. (Chan at p. 3, ¶5)


Regarding claim 3. Chow/Chan discloses the method of claim 1, wherein applying and curing the first layer includes spraying material on the second portion of the tool – Chow’s [0002]; “Traditionally, foamed articles comprising an outer skin can be formed by first forming a polyurethane skin by spraying and then forming a foamed polyurethane core by "water blowing".” Chow’s [0011-12]; “According to another aspect of the present invention, there is provided a process of forming a foam article by molding on molds which comprises an upper mold, a lower mold and a mold core, the upper and lower molds collectively defining a molding cavity for receiving the mold core, the mold core being arranged to form a skin upon closure of the upper and lower molds and when the molding cavity is filled with a skin forming agent, the process comprising: delivering a skin forming agent into the molding cavity.”

Regarding claim 5. Chow/Chan discloses the method of claim 1, wherein the second layer (second skin, Chan’s 50) is made of polyurethane (see Chan’s at p. 4, ¶2). 

Regarding claim 24. Chow/Chan discloses the method of claim 1, wherein applying the second layer (e.g., Chan’s 50) includes spraying material onto the first layer. See Chan at p. 4, ¶2. 
Regarding “spraying,” the Examiner takes official notice that coating by “spraying” is a well-known or common-knowledge method in the art of coatings, and within the skill set of one of ordinary skill in the art; e.g., see Chow at [0002].
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed  invention, to apply the second layer of Chow/Chan’s method by spraying material onto the first layer, since a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B:
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
One of ordinary skill would have been motivated to apply the second layer of Chow/Chan’s method by spraying material onto the first layer for the purpose of, e.g., ease of application in a continuous process, since Chan teaches that since the double lacquer mesh, can be laminated in a continuous process after the skin layer is formed, hence not requiring a separate process for improving the elasticity, thereby shortening the process for producing the product, reducing manufacturing cost. (Chan at p. 3, ¶5).

Claims 2, 6, 7, 9, 10, 11 and 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chan, as applied to claim 1 above, and further in view of Check et al. (US Pat. 6,489,595 B1; Check).
Regarding claim 2, Chow/Chan discloses the method of claim 1, except for, wherein the mesh comprises conductive material.

In the same field of endeavor of molded foam articles, Check – directed to vehicle seats – discloses a vehicle seat in which the trim cover is integrally affixed to a foam cushion member (Check Col. 1, lines 5 – 10). Check discloses that “Seats provided for vehicles used for material handling, earthmoving, or lawn cutting are normally fabricated utilizing an in-mold forming process to reduce the cost of the seat. This type of process provides a seat having a core made of a plastic foam, such as polyurethane foam, that is bonded to an outer decorative cover sheet or skin during the molding process (Col. 1, lines 29 – 38).  
Check further discloses that the seat cushion member includes a heating element 16  embedded within the foam core portion 20 of the seat cushion member 12, in the area of the buttocks support portion 18, and comprises a carrier member 32 in the form of a net-like (analogous to the claimed “mesh”) reticulated foam having a network of open cells throughout its entire flexible body (Col. 3, lines 63 – 67, cont. Col. 4, lines 1 – 3), and having upper surface 34 and lower surface 36, wherein a resistance wire 38 is connected by hot-melt adhesive to the carrier member 32 (analogous to the claimed “laminating a mesh under the skin,” Col. 4, lines 3 – 16). 
Furthermore, Check discloses that his method results in the foam filled carrier member 32 effectively becoming a solid spacer member with the resistance wire 38 permanently substantially uniformly spaced from the inner surface 22, as a consequence, there is no “reading” or outline of the heating element 16 and/or the resistance wire 38 in the outer surface of the cover sheet 24 of the seat cushion member 12 (Col. 5, l. 49 – 60). Check further discloses that the seat cushion member 12 was successfully made without any part of the heating element 16 being visible to an observer or outlined in the buttocks support portion 18 of the seat cushion member 12. Moreover, when an occupant sits in the seat assembly 10, there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks (Col. 7, l. 20 – 27).
 	It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention, to modify Chow/Chan’s method to comprise conductive material in the mesh (e.g., Chan’s 10), as taught by Check.
	One of ordinary skill would have been motivated to modify the method of Chow/Chan so that the mesh comprises conductive material in view of the Check’s method for the purpose of, e.g., provide the seating with heating functionality, wherein the seating shows no feel of the conductive material or of the heating element through the person's buttocks, as taught by Check (Col. 7, l. 20 – 27).

Regarding claim 6, Chow/Chan discloses the method of claim 1, wherein attaching the foam layer includes any one of spraying or pouring the foam layer onto the laminated mesh (Chan’s 10) and the skin (Chan’s 200).
Check at Col. 5, lines 38 – 42, discloses “liquid urethane foam material 78 is poured into the mold to cover the heating element 16 as seen in FIGS. 7 and 8 so that the entire exposed portion of the heating element 16 is encapsulated within the liquid urethane foam. This is followed by having the upper mold portion 62 pivoted downwardly to close the mold 60 to cause the liquid foam material 78 to expand and cure and form the foam core portion 20 of the seat cushion member 12.”
It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Chow/Chan’s method  so that attaching the foam layer includes pouring the foam layer onto the laminated mesh (Chan’s 10) and the skin (Chan’s 200), as taught by Check, since in this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art.
 In this case, the combination will result in a method for forming  a skin-foam architecture for a seating, wherein the step of attaching the foam layer includes pouring the foam layer onto the laminated mesh (Chan’s 10) and the skin (Chan’s 200), as taught by Check. See MPEP 2143, KSR Rationale “A”.

Regarding claim 7. Chow/Chan discloses a method for forming a skin-foam architecture for a seating – for the sake of conciseness, all the amended limitations shared between claim 7 and claim 1 are hereby omitted – please see the discussion of claim 1 above for said limitations.
However, Chow/Chan is silent to laminating and curing a comfort pad having conductive material under the skin, and that the skin includes a second layer under the first layer.
In the same field of endeavor of molded foam articles, Check – directed to vehicle seats – discloses a vehicle seat in which the trim cover is integrally affixed to a foam cushion member (Check Col. 1, lines 5 – 10). Check discloses that his method results in the foam filled carrier member 32 effectively becoming a solid spacer member with the resistance wire 38 permanently substantially uniformly spaced from the inner surface 22, as a consequence, there is no “reading” or outline of the heating element 16 and/or the resistance wire 38 in the outer surface of the cover sheet 24 of the seat cushion member 12 (Col. 5, l. 49 – 60). Check further discloses that the seat cushion member 12 was successfully made without any part of the heating element 16 being visible to an observer or outlined in the buttocks support portion 18 of the seat cushion member 12. Moreover, when an occupant sits in the seat assembly 10, there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks (Col. 7, l. 20 – 27).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Chan’s method for forming a skin-foam architecture for a seating, so that a comfort pad having conductive material is laminated and cured under the skin, and that the skin includes a second layer under the first layer, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow/Chan’s method for forming a skin-foam architecture for a seating, in order to provide the seat of Chow/Chan with heating capabilities, wherein there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks when seating, as taught by Check (Col. 5, l. 49 – 60 and Col. 7, l. 20 – 27).

Regarding claim 9. Chow/Chan/Check discloses the method of claim 7, wherein applying and curing the first layer (e.g., Chan’s 30) includes spraying material on the second portion of the tool – see Chow’s [0043] and [0002] discloses; “Traditionally, foamed articles comprising an outer skin can be formed by first forming a polyurethane skin by spraying and then forming a foamed polyurethane core by "water blowing".” Chow’s [0011-12]; “According to another aspect of the present invention, there is provided a process of forming a foam article by molding on molds which comprises an upper mold, a lower mold and a mold core, the upper and lower molds collectively defining a molding cavity for receiving the mold core, the mold core being arranged to form a skin upon closure of the upper and lower molds and when the molding cavity is filled with a skin forming agent, the process comprising: delivering a skin forming agent into the molding cavity.”

Regarding claim 10. Chow/Chan/Check discloses the method of claim 9. However, Chow/Chan/Check’s method of applying the skin which includes spraying and curing a second layer of the skin is done before the lamination (note that Check discloses that the adhesive layer 58 can also be applied using a spray gun – Col. 8, lines 12 – 13), of the comfort pad (see Check’s Col. 5, lines 23 – 27), not “after or during lamination of the comfort pad,” as claimed. 
Additionally, since Check’s methods of laminating the comfort pad to the second layer of the skin is done without curing the polyurethane, one of ordinary skill in the art would expect that there would be no change in the polymer if done afterwards. 
However, it would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Chow/Chan/Check’s method so that applying the skin includes spraying and curing the second layer of the skin after or during lamination of the comfort pad, since “the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes.” (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). See MPEP § 2144.04 (IV)(C).

Regarding claim 11. Chow/Chan/Check discloses the method of claim 7, wherein the lamination of the comfort pad includes attaching the comfort pad to the cured second layer of the skin using an adhesive (see Check’s Col. 5, lines 23 – 27).

Regarding claim 13. Chow/Chan/Check discloses the method of claim 7, wherein the second layer (second skin) is made of polyurethane (see Chow’s [0042 – 43], and Chan at p. 4, ¶2).

Regarding claim 14. For the sake of conciseness, those limitations, which are shared between claim 14 and claim 1 are hereby omitted. Please, see the discussion of claim 1 above.
Chow/Chan is silent to loading an A-surface trim into a second portion of the tool, wherein the A-surface trim includes a plurality of trim pieces, applying and curing a skin on portions of the A-surface trim, the skin including a first layer, and a second layer under the first layer.
However, Check discloses: loading an A-surface trim (70, a preformed flat sheet having the finish configuration of the seat) into a second portion of the tool (Check’s Col. 5, ll. 4–9), wherein the A-surface trim includes a plurality of trim pieces (sheet 70 includes cover sheet 24, see Fig. 6), applying and curing a skin on portions of the A-surface trim (Check’s Col. 5, ll. 4–9). Check further discloses the cover sheet 24 (analogous to the claimed “a skin”), can be a fabric material (analogous to the claimed “a first layer”) having a plastic backing (analogous to the claimed “a second layer under the first layer”), so as to render it impermeable to the foam material which will constitute the core portion 20 of the seat cushion 12. (Col. 3, ll. 39-62). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Chan’s method for forming a skin-foam architecture for a seating, so that an A-surface trim is loaded into a second portion of the tool, wherein the A-surface trim includes a plurality of trim pieces, and applying and curing a skin on portions of the A-surface trim, the skin including a first layer, and a second layer under the first layer, as taught by Check. 
One of ordinary skill in the art would have been motivated to modify Chow/Chan’s  method for forming a skin-foam architecture for a seating, in order to provide the seat of Chow/Chan with heating capabilities, wherein there is no feel of the resistance wires 38 or of the heating element 16 through the person's buttocks when seating, as taught by Check (Col. 5, l. 49 – 60 and Col. 7, l. 20 – 27).

Regarding claim 15. Chow/Chan/Check discloses the method of claim 14, wherein the A-surface trim (70) comprises conductive material (16) (Check’s Col. 4, lines 55 – 58; “the heating element 16 described above and as seen in FIG. 2 is embedded within the foam core portion 20 of the seat cushion member 12 closely adjacent to the inner surface 22 of the cover sheet 24,” and Check’s Col. 5, lines 7 – 9; “In this manner, the cover sheet 24 of the seat cushion member 12 is provided as an integral part of the sheet 70”.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chan and Check, as applied to claim 7, and further in view of Burch (US Publication 2008/0143157 A1).
Regarding claim 4. Chow/Chan, Chow/Chan/Check is silent to, wherein the first layer is made of UV resistant A-surface polyurethane.
In the same field of endeavor of vehicle seats, Burch discloses a school bus seat, namely, the seat bottom and the seat back, manufactured by adhering an elastomeric skinned foam directly to a substrate, wherein a mold is first coated by spraying an elastomer skin on the interior, next, the seat bottom or the seat back are inserted into the mold and positioned and held properly, then a polyurethane foam is blown into the cavity between the seat bottom or the seat back and the elastomeric coated mold [0018]. 
Burch further discloses that the elastomer skin foam is sprayed on the interior of the mold surface, and a polyurethane foam is blown into the cavity to form the cushion [0019], the urethane spray aromatic urethane elastomer skin provides a flexible, water resistant covering for seats in place of leather and vinyl, providing a simpler method of application and assembly than leather and vinyl, the aromatic structure found in this system provides high physical properties and softness (finished or “A-surface” quality), and provides UV protection and readily forms multi-tone surfaces [0023].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Chan/Check method for forming a skin-foam architecture for a seating, wherein the first layer is made of UV resistant A-surface polyurethane, since Burch teaches that polyurethane elastomer skins provides UV protection and readily forms multi-tone surfaces [0023].

Regarding claim 12. Chow/Chan/Check discloses the method of claim 7. However, Chow/Chan/Check is silent to, wherein the first layer is made of UV resistant A-surface polyurethane.
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Check method for forming a skin-foam architecture for a seating, wherein the first layer is made of UV resistant A-surface polyurethane, since Burch teaches that polyurethane elastomer skins provides UV protection and readily forms multi-tone surfaces [0023].

Claims 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow in view of Chan and Check, as applied to claim 14, and further in view of Linderoth (US Pat. 3,864,206).
Regarding claim 16. Chow/Chan/Check discloses the method of claim 14. Chow/Chan/Check is silent to the method further including holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool.

In the same field of endeavor of methods of producing shaped articles, Linderoth discloses a method of producing dimensionally accurate, structurally supported, shaped articles (Abstract), wherein a manifold 28 communicates perforation on a bottom wall 12 of a housing (mold) 10, in order to hold the material to be shaped along  forming mold 18 (Col. 4, lines 59 – 64). 
Linderoth discloses that when the material is present in the forming mold, a negative pressure is supplied to manifold 28 in order to draw the forming material onto the forming surface of mold 18 (analogous to the claimed “holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool”) (Col. 4, lines 65 – 67, cont. in Col. 5, line 1). 
Linderoth discloses that the forming material may include any low-density material, such as suitable foam plastic material, e.g. urethane or the like (Col. 5, lines 30 – 40). 
Furthermore, Linderoth discloses that the principles of his invention may be applied shaped articles formed by other means, such as dry spraying onto a shaped mold, obtaining superior results from both an economical and structural standpoint when the method is performed with the shaping material in the wet state (Col. 6, lines 52 – 63).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chow/Chan/Check’s method to include holding the plurality of trim pieces in place by applying a pressure through multiple channels provided in the second portion of the tool, as taught by Linderoth. 
One of ordinary skill in the art would have been motivated to pursue the modification of Chow/Chan/Check’s method by providing at least one of the first or second portions of the tool with a manifold in communication by perforations on a bottom wall of a housing (mold/tool), in order to hold the material to be shaped along the forming mold, since Linderoth teaches that dimensionally accurate, structurally supported, shaped articles with superior results are obtained from both an economical and structural standpoint with his method (Col. 6, lines 52 – 63). 

Regarding claim 17. Chow/Chan/Check/Linderoth discloses the method of claim 14, wherein each of the plurality of trim pieces (Check’s 70, 22, 24) includes a comfort pad (Check’s 32).

Regarding claim 19. Chow/Chan/Check/Linderoth discloses the method of claim 14, wherein the skin is applied at edges of the A-surface trim (see Check’s Fig. 6, for example).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712